Case 1:19-cv-22253-DPG Document 1 Entered on FLSD Docket 06/03/2019 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                              CASE NO.

   EDENS LAMARRE, and all others
   similarly situated

              Plaintiff,

   vs.

   ERNESLI CORPORATION d/b/a
   ZUBI SUPERMARKET a/d/b/a ZUBI
   FISH HOUSE, a Florida Corporation,
   and ERNESTO PEREZ, individually,

          Defendants.
 ___________________________________/

                                          COMPLAINT

         COMES NOW Plaintiff, EDENS LAMARRE (“LAMARRE”), by and through his

 undersigned attorney, and hereby sues Defendants, ERNESLI CORPORATION d/b/a ZUBI

 SUPERMARKET a/d/b/a ZUBI FISH HOUSE, a Florida Corporation, and ERNESTO PEREZ,

 individually, and as grounds alleges:

                                JURISDICTIONAL ALLEGATIONS

         1.      This is an action to recover monetary damages, liquidated damages, interests, costs

 and attorney’s fees for willful violations of overtime wages under the laws of the United States,

 the Fair Labor Standards Act, 29 U.S.C. §§201-219) (“the FLSA”).

         2.      Plaintiff is a resident of Miami-Dade County, Florida, within the jurisdiction of this

 Honorable Court.

         3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331 because this

 action involves the Fair Labor Standards Act, 29 U.S.C. §§201, et seq., a federal statute.
Case 1:19-cv-22253-DPG Document 1 Entered on FLSD Docket 06/03/2019 Page 2 of 6



         4.     Venue is proper in this district pursuant to 28 U.S.C. §1391(c) and (d).

         5.     Defendant ERNESLI is a Florida corporation which regularly conducted business

 within the Southern District of Florida. Specifically, ERNESLI operated a supermarket and

 restaurant.

         6.     ERNESLI is and, at all times pertinent to this Complaint an enterprise engaged in

 commerce, as it had two or more employees on a regular and consistent basis handle goods and/or

 materials that had moved in interstate commerce. Specifically, LAMARRE and at least one other

 employee of ERNESLI would routinely food, food ingredients, knives and other food preparation

 utensils, ovens, fryers and other food heating equipment. The aforementioned food tools and

 materials that LAMARRE and at least one other employee handled on a regular and consistent

 basis, had travelled in interstate commerce. Furthermore, ERNESLI, by and through their

 employees, obtains and solicits funds from non-Florida sources, accepts funds from non-Florida

 sources, uses telephonic transmissions going over state lines to do its business and transmits funds

 outside the State of Florida.

         7.     Upon information and belief, the annual gross revenue of ERNESLI was at all times

 material hereto in excess of $500,000.00 per annum ERNESLI gross annual revenue in excess of

 $500,000, for the years of 2017 and 2018. Upon information and belief, ERNESLI has had gross

 annual revenue in excess of $125,000.00 for the first quarter of 2019. Upon information and belief,

 ERNESLI has is expected to have gross annual revenue in excess of $500,000.00 for the year of

 2019.

         8.     By reason of the foregoing, ERNESLI is and was, during all times hereafter

 mentioned, an enterprise engaged in commerce or in the production of goods for commerce as




                                                2 of 6
Case 1:19-cv-22253-DPG Document 1 Entered on FLSD Docket 06/03/2019 Page 3 of 6



 defined in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r) and 203(s) and/or Plaintiff is within

 interstate commerce.

        9.     The individual Defendant, ERNESTO PEREZ, is an “employer,” as defined in 29

 U.S.C. § 203(d), as he has operational control over the Defendant corporation and is directly

 involved in decisions affecting employee compensation and hours worked by employees such as

 Plaintiff and opt-in plaintiffs. Defendant ERNESTO PEREZ controlled the purse strings for the

 corporate Defendant. Defendant ERNESTO PEREZ hired and fired employees, determined the

 rate of compensation and was responsible for ensuring that employees were paid the wages

 required by the FLSA.

                          COUNT I: UNPAID OVERTIME WAGES

        10.    Plaintiff re-alleges and re-avers paragraphs 1 through 9 as fully set forth herein.

        11.    Plaintiff was employed by the Defendants as a non-exempt dishwasher and assistant

 food preparer who performed his duties within South Florida.

        12.    Plaintiff was employed from on or about June 15, 2017 through on or about

 December 10, 2017. Plaintiff was re-employed from on or about November 2018 through on or

 about March 20, 2019.

        13.    Plaintiff was paid an hourly rate of $9.00 per hour.

        14.    Plaintiff worked an approximate estimate of 61 hours per week during the period

 of from on or about June 15, 2017 through on or about December 10, 2017. Plaintiff worked an

 approximate estimate of 66 hours during the period of on or about November 2018 through on or

 about March 20, 2019.

        15.    Plaintiff was not paid overtime wages when he worked more than 40 hour per week.

 Accordingly, Plaintiff claims the halftime rate for each hour worked over 40 hours weekly.



                                               3 of 6
Case 1:19-cv-22253-DPG Document 1 Entered on FLSD Docket 06/03/2019 Page 4 of 6



        16.     Defendants were required to pay Plaintiff overtimes wages. Plaintiff was not paid

 overtime wages at a rate of time and one half, when he worked more than 40 hours per week.

        17.     The FLSA requires that employees be paid overtime hours worked in excess of

 forty (40) hours weekly at a rate of time-and-one-half the regular rate. At all times material hereto,

 Defendants failed to comply with Title 29 U.S.C. § 201-219 and 29 C.F.R. §516.2 and §516.4 et

 seq. in that Plaintiff performed services and worked in excess of the maximum hours provided by

 the FLSA but no provision was made by the Defendants to properly pay him at the rate of time

 and one-half for all hours worked in excess of forty (40) per workweek as provided in the FLSA.

        18.     Defendants knew and/or showed reckless disregard of the provisions of the FLSA

 concerning the payment of overtime wages as required by the Fair Labor Standards Act.

 Defendants were aware of Plaintiff’s work schedule and further aware that Plaintiff was working

 more than 40 hours per week. Defendants were aware of Plaintiff’s pay records and the rate that

 he was being paid for his hours. Defendants purposely set up their payroll practices so that the

 payroll company would pay Plaintiff for approximately 20 hours per week, and Defendants would

 pay the balance of the hours in cash. This was intended to avoid the appearance of overtime wages,

 or working hours over 40 hours weekly, on the payroll companies’ documents. Upon information

 and belief, Defendants pay other employees in the same manner. Despite Defendants’ having

 knowledge of Plaintiff’s hours and their failure to pay overtime wages, Defendants did not change

 its pay practices and continued to fail to pay Plaintiff, and those similarly situated, the overtime

 wages he was due. Moreover, Defendants have been suited on multiple occasions for failing to pay

 overtime wages. Despite being sued on multiple occasions, Defendants have failed to correct their

 payroll practices and correctly pay employees their overtime wages. Thus, Defendants continue to

 willfully violate the FLSA.



                                                 4 of 6
Case 1:19-cv-22253-DPG Document 1 Entered on FLSD Docket 06/03/2019 Page 5 of 6



        19.     The similarly situated individuals are those individuals whom were employed by

 the Defendants as dishwashers and food preparation, like the Plaintiff, and whom were not paid

 overtime wages.

        20.     Plaintiff has retained the law offices of the undersigned attorneys to represent him

 in this action and is entitled to award of reasonable attorney’s fees.

        WHEREFORE, Plaintiff requests compensatory and liquidated damages, and reasonable

 attorney’s fees and costs from Defendants, jointly and severally, pursuant to the Fair Labor

 Standards Act as cited above, to be proven at the time of trial for overtime owing from Plaintiff’s

 entire employment period with Defendants, or as much as allowed by the Fair Labor Standards

 Act, whichever is greater, along with court costs. In the event that Plaintiff does not recover

 liquidated damages, then Plaintiff will seek an award of prejudgment interest for the unpaid

 overtime, and any and all other relief which this Court deems reasonable under the circumstances.



                                          JURY DEMAND

        Plaintiff and those similarly-situated demands trial by jury of all issues triable as of right

 by jury.



                                                          Dated: June 3, 2019

                                                          Law Office of Daniel T. Feld, P.A.
                                                          Co-Counsel for Plaintiff
                                                          2847 Hollywood Blvd.
                                                          Hollywood, Florida 33020
                                                          Tel: (954) 361-8383
                                                          Email: DanielFeld.Esq@gmail.com

                                                          /s Daniel T. Feld
                                                          Daniel T. Feld, Esq.
                                                          Florida Bar No. 37013


                                                 5 of 6
Case 1:19-cv-22253-DPG Document 1 Entered on FLSD Docket 06/03/2019 Page 6 of 6



                                              Mamane Law LLC
                                              Co-counsel for Plaintiff
                                              10800 Biscayne Blvd., Suite 350A
                                              Miami, Florida 33161
                                              Telephone (305) 773 - 6661
                                              E-mail: mamane@gmail.com

                                              s/ Isaac Mamane
                                              Isaac Mamane, Esq.
                                              Florida Bar No. 44561




                                     6 of 6
